           Case 1:20-cv-03775-JPC Document 8 Filed 10/30/20 Page 1 of 1

                                                                                          YAAKOV SAKS*
                                                                                            JUDAH STEIN 
                                                                                       RAPHAEL DEUTSCH ^
                                                              10/30/2020                  RACHEL DRAKE ▪
                                                                                           DAVID FORCE 

                                                                                      NJ & NY Bar Admissions
                                                                                       ^ CT & NJ Bar Admissions
                                                                                               ▪ NJ Bar Admission
                                                                                  *Federal Court Bar Admissions
                                                                    CO, TX, WI, MO, NE, NM, IL, ND, MI, CT, AR, TN


285 Passaic Street, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com



October 30, 2020

Via CM/ECF
The Honorable John P. Cronan
United States District Court
Southern District of New York

       Re:     West vs Bell & Ross, Inc.
               Case #: 1:20-cv-03775-JPC

Dear Judge Cronan:

We represent the plaintiff in the above matter. We write to respectfully request that the initial
conference currently scheduled for November 2, 2020 at 9:45am be adjourned. The Defendant is
in default and has not made contact at all with Plaintiff.

This is the first request for an adjournment. The Plaintiff will file for default within 45 days.

We thank Your Honor and the Court for its kind considerations and courtesies.


                                                               Respectfully submitted,

                                                               s/ David Force
                                                               David Force, Esq.

cc:    All Counsel of Record via ECF
                                            It is hereby ORDERED that the conference scheduled for
                                            November 2, 2020 is adjourned sine die, and that Plaintiff
                                            shall file its motion for default judgment by December 14,
                                            2020. Plaintiff is reminded that in filing its motion for default
                                            judgment, it must follow the procedures outlined in 3.F of the
                                            Court's Individual Rules and Practices in Civil Cases.

                                            SO ORDERED.

                                            Dated: October 30, 2020
                                                   New York, New York _______________________
                                                                      JOHN P. CRONAN
                                                                      United States District Judge
